UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 24, 2007 COMTEX NEWS NETWORK, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 0-10541 13-3055012 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 625 N. Washington Street, Suite 301, Alexandria, Virginia 22314 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (703) 820-2000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On September 24, 2007, the Registrant issued a press release reporting its financial results for the period ended June 30, 2007.A copy of the press release is attached as Exhibit 99.1 to this report and is being furnished to the SEC and shall not be deemed filed for any purpose. Item 9.01. Financial Statements and Exhibits (a) Financial Statements of Businesses Acquired.Not applicable (b) Pro Forma Financial Information.Not Applicable (c) Shell Company Transactions. Not Applicable (d) Exhibits. Exhibit No. Description 99.1 Press release regarding earnings, dated September 24, 2007, issued by Comtex News Network, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. COMTEX NEWS NETWORK, INC. DATE:September 26, 2007 By: /s/Paul J. Sledz Paul J. Sledz Treasurer EXHIBIT INDEX Exhibit Description 99.1 Press release regarding earnings, dated September 24, 2007, issued by Comtex News Network, Inc.
